The opinion of the Court was delivered by
Todd, J.
The defendant was convicted of murder and sentenced to a life imprisonment in the penitentiary. He appealed to this court and during the pendency of the appeal escaped from the jail in which he was confined. He was not re-arrested and is now a fugitive.
The district attorney moves to dismiss the appeal by reason of the above facts. The motion must prevail. A prisoner, under conviction *864and sentence, who has escaped from custody during the pendency of his appeal, cannot, by counsel, prosecute his appeal.
In the case of State vs. Wright, 32 Ann. 1017, while the fact of the escape was not fully established, on motion of the district attorney to continue the case, we granted the continuance. In this case there is no doubt of the escape and there is no reason whatever why the case should remain any longer on the docket.
The appeal is therefore dismissed.